TANNER, P. J.
This is an action .-at law heard upon demurrer to the ..declaration.
The first count states that d'efend-,ant owned a tract of land and improvements which he sold to the City of Providence; that the plaintiff entered into an agreement with the defendant whereby the defendant was to purchase back from the city the building upon said land for the sum of $250-, and that the plaintiff was ■to repurchase said building from the .defendant for the sum of $300, and •upon the making of said agreement plaintiff and -defendant agreed that the plaintiff would not enter any bid for said property with the City of Providence, and thereupon the defendant, because of his prior ownership of said property, was given a priority of purchase by said City of Providence and made an offer of $250 through the city for the repurchase of said building, and after recording said sale from the city to the defendant, the plaintiff called upon the defendant to resell the 'building to him, but the defendant refused to do so and to accept said $300.
The demurrer to said count is upon the ground that it is not permissible for the buyers at an auction or other competitive sale to make an agreement for a consideration that only one of them should bid in order that the property shall be knocked down at a low valuation.
, We do not think that the reading of this count shows that there was any auction or competitive sale of said building*. The word “bid’1’ is used in the count and may mean simply that the plaintiff would not try to buy the property from the city, but that he agreed to repurchase the building from the defendant because he knew that the defendant could buy it cheaper.
Neither does it appear from the declaration that the defendant was an intending buyer of this property from the city. It was, therefore, not an agreement between intending- buyers that only one should bid.
The second count states merely an agreement that the defendant should act as agent for' the plaintiff in buying said building, but states no case of competitive bidding.
The demurrer is therefore overruled.